DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 8 - 14 fail to fall within a statutory category of the invention.  Though claims 8 - 14 disclose, “computer readable medium”, the original specification does not explicitly define or limit “computer-readable medium” to only non-transitory medium, but gave examples of what computer readable medium are (paragraph 50 – 58).  Therefore the phrase “computer-readable medium” can be reasonably interpreted to comprise a non-transitory computer-readable medium and a transitory computer-readable medium.  The transitory computer readable medium is considered to be transmission medium.  Therefore “computer readable medium” in claims 8 - 14 are considered to be non-statutory.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena (O’Reilly, 56 U.S. (15 How.) at 112-14). Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardona et al. (US 11,308,741).  
Regarding independent claim 1, Cardona teaches a computer-implemented method for predictively reconstructing a physical event using augmented reality, the computer-implemented method comprising: 
identifying relative states of objects located in a physical event area by using video analysis to analyze collected video feeds from the physical event area before and after a physical event involving at least one of the objects (column 6, lines 38 - 48: photographic data may further include video taken by cameras onboard the vehicle or cameras having a view of the scene of the collision (e.g. surveillance cameras); column 8, lines 44 – 52: the VFA computing device may determine the position and orientation of one or more vehicles involved in the collision for a plurality of moments in time during the collision by using additional data to simulate the collision (e.g., vehicle specification data, photographic data, text data, and/or physics data)); 
creating a knowledge corpus including the video analysis and the collected video feeds associated with the physical event and historical information from previous physical events to correlate how relative positions of objects in the physical event area changed due to the physical event, types of physical events associated with post-events, and duration of the physical event that resulted in the post-events (column 7, lines 33 – 45: the VFA computing device may determine the meaning of the descriptive phrases with respect to the collision to construct a sequence of events of the collision, wherein the sequence of events may include, for example, the movement, positions, and orientations of vehicles at different moments in time during the collision); 
capturing data, by a computing device, of the physical event area (column 5, line 61 – column 6, line 2: the VFA computing device may further retrieve contextual data; column 5, lines 20 – 29: the VFA computing device may retrieve the time and location of the collision from a third party; column 5, lines 31 – 33: the VFA computing device may be further configured to retrieve data to generate a simulation); 
identifying possible precursor events based on the captured data and the knowledge corpus (column 6, line 63 – column 7, line 4: the VFA computing device may be further  configured to receive, parse, and analyze speech data, wherein the speech data may correspond to an eyewitness account of the collision, and the VFA computing device may further analyze the speech data, for example, to determine the accuracy of a statement represented by the speech data); 
generating a virtual reconstruction of the physical event using the possible precursor events, wherein the physical reconstruction of the physical event is a predicted physical event most likely to have occurred during the physical event (column 8, lines 13 – 18: the VFA computing device may generate a simulation including a scene model depicting the scene of the collision; column 10, line 57 – column 11, line 8: The technical effect achieved by this system may be at least one of: (i) ability of a computing device to automatically determine the geographic location of a vehicle collision; (ii) ability of a computer to accurately display a model of a scene of a vehicle collision to a user remote from the scene; (iii) ability of a computing device to interpret speech describing a vehicle collision; (iv) ability of a computing device to verifying the accuracy of an eyewitness account of a vehicle collision; (v) ability to generate a computer simulation of a vehicle collision based upon speech data; (vi) ability to generate a computer simulation of a vehicle collision without eyewitnesses (vii) more accurately model or simulate how a collision actually occurred (viii) streamline the insurance claims process so that information can be gathered from a plurality of sources and then synthesized to determine which collected data is most likely accurate; and (ix) build a model of a simulation that most accurately tracks the data collected and physical conditions and expedite the insurance claims process); and 
displaying, by the computing device, the generated virtual reconstruction of the predicted physical event, wherein the displayed virtual reconstruction of the predicted physical event overlays an image of the physical event area (column 13, lines 54 – 67: VFA computing device 102 may generate a series of representations of the scene of the accident corresponding to each of the plurality of moments of time and including the position and orientation of each vehicle, display the series of representations in sequence to illustrate the simulated collision, wherein the simulation may thus be displayed to illustrate the collision and its context, enabling an individual who was not at the scene of the collision to comprehend and analyze the collision).

Regarding dependent claim 5, Cardona teaches wherein displaying the generated virtual reconstruction of the physical event further comprises: 
mimicking lighting, weather conditions, and environment conditions of the physical event area at the time the physical event occurred (column 14, lines 16 – 31: the visual representation may include a representation of weather, construction, or the presence of traffic at the scene of the collision); 
predicting an original position of various objects involved in the physical event before the physical event occurred (column 13, lines 54 – 67: VFA computing device 102 may generate a series of representations of the scene of the accident corresponding to each of the plurality of moments of time and including the position and orientation of each vehicle); 
virtually displaying how the relative position of the objects were changed due to the physical event (column 13, lines 54 – 67: VFA computing device 102 may generate a series of representations of the scene of the accident corresponding to each of the plurality of moments of time and including the position and orientation of each vehicle); and 
collecting historical information from various sources of information such as: previously recorded video feed of different types of physical events (column 6, lines 14 – 36: surveillance cameras and/or sensors associated with a smart street system), IoT feeds related to any physical event (column 5, line 61 – column 6, line 2: weather conditions, daylight or nighttime, traffic conditions, construction, locations of vehicles and/or current road conditions), previously generated computer graphics simulation results of different types of physical events (column 5, lines 52 – 60: the VFA computing device may receive updated map data from a map data computing device and store the updated map data in the database, wherein the VFA computing device may retrieve map data for each collision analyzed by the VFA computing device, enabling the VFA computing device to generate the simulation using up-to-date map information), physical event reports (column 5, lines 21 – 29: police report), live video feed of the current physical event area (column 6, lines 14 – 36: surveillance cameras and/or sensors associated with a smart street system).
Regarding claims 8, 12, 15, and 18, claims 8, 12, 15, and 18 are similar in scope as to claims 1 and 5, thus the rejections for claims 1 and 5 hereinabove are applicable to claims 8, 12, 15, and 18.  Cardona teaches a computer program product for virtual object placement in augmented reality environments, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices.  Cardona teaches a computer system for virtual object placement in augmented reality environments, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US 11,308,741) in view of Kim et al. (US 2017/0286570) and Gutsell et al. (US 11,449, 946) and Official Notice.  
Regarding dependent claim 2, Cardona does not expressly disclose wherein: sunlight is a first object and a position of sun in the sky is a first relative state with respect to a traffic intersection and nearby buildings; a possible precursor event is the sunlight shining into a driver's eyes while at the intersection; and the virtual reconstruction includes a view of the sun as seen by the driver's eyes, however Cardona discloses the VFA computing device may generate a simulation including a scene model depicting the scene of the collision utilizing various data (column 8, lines 13 – 18), including weather conditions, daylight or nighttime, traffic conditions, construction, locations of vehicles and/or current road conditions (column 5, line 61 – column 6, line 2), and factors thorough fares and structures (column 5, lines 34 – 51), and the platform will use existing maps (Map or Mapping API) and digital assets/models (urban layouts, buildings, vehicles) to recreate aerial and street level 2D and 3D maps of the scene of the accident in the simulator component using geolocation (the address, location, or GPS coordinates) of the loss (column 28, lines 20 – 30).  Kim discloses the simulation displayed by the GUI 133 may test how the virtual vehicle responds to a dynamic virtual object 198 in various conditions or settings, wherein the virtual roadway 197 may include one or more dynamic virtual objects 198 (e.g., swerving vehicles, poor visibility weather conditions, pedestrians that are jay walking in the path of the virtual vehicle, animals or objects in the path of the vehicle, etc.) (paragraph 73) and further discussed glare from the sun can be a factor for an accident (paragraph 40).  Gutsell discloses sensors 212 detection eternal driving conditions, such as sun positions for driver visibility (column 12, lines 7 – 21).  Examiner takes Official Notice that the concept of virtual simulations involving buildings and roads/intersections with lighting conditions, can be based on any car simulator video games like “Grand Theft Auto” franchise, and the advantage of providing more realism and immersive feel to a simulation are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to achieve a predictable result to improve on the simulation of a car incident that takes account of video data and weather condition data, as taught by Cardona, by factoring sun position, as taught by Gutsell, and building and road/intersection data, as taught by Official Notice, and incorporating all these data to improve on the simulation of an accident that incorporates weather condition such as glare of the sunlight, as taught by Kim, and the result would have been predictable.  

Regarding claims 9 and 16, claims 9 and 16 are similar in scope as to claim 2, thus the rejections for claim 2 hereinabove are applicable to claims 9 and 16.  

Claim(s) 3, 4, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US 11,308,741) in view of Kim et al. (US 2017/0286570) and Gutsell et al. (US 11,449, 946) and Copperman (US 5,660,547).  
Regarding dependent claim 3, Cardona does not expressly disclose displaying to a user the view of the sun as seen by the driver's eyes.  Copperman discloses a vehicle simulation from a first person viewpoint of a driver of a vehicle (column 10, lines 41 – 63 and Figure 2A).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to utilize a first person viewpoint of one of the drivers in the corresponding vehicles when viewing a simulation of an accident.  One would be motivated to do so because this would help various parties to help analyze a vehicular incident of an accident using various viewpoints.  

Regarding claims 10 and 17, claims 10 and 17 are similar in scope as to claim 3, thus the rejections for claim 3 hereinabove are applicable to claims 10 and 17.  

Regarding dependent claim 4, Cardona does not expressly disclose wherein the view of the sun is through a rear-view mirror of a car driven by the user.  Examiner takes Official Notice that the concept of simulating sunlight through a rear-view mirror of a car from any viewpoint perspective, can be based on any car simulator video games like “Grand Theft Auto” franchise, and the advantage of providing more realism and immersive feel to a simulation are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to achieve a predictable result to improve on Cardona’s system of vehicle simulation of an accident, as described above, in combination of Gutsell’s system, as described above, to add on a simulation of sunlight through mirrors or any reflective surfaces, as taught by Official Notice, and the result would have been predictable.  

Regarding claim 11, claim 11 are similar in scope as to claim 4, thus the rejections for claim 4 hereinabove are applicable to claim 11.  

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US 11,308,741) in view of Official Notice.  
Regarding dependent claim 6, Cardona teaches comparing the generated virtual reconstruction of the physical event to various regulations and constraints derived from a database, wherein the various regulations and constraints derived from the database comprise: traffic laws (column 5, lines 34 – 51: road-specific traffic regulations), safety certifications (column 5, line 61 – column 6, lines 2: construction), engineering specifications (column 5, lines 34 – 51: road dimensions, road features; column 28, lines 13 – 19: the application may reconstruct crashes using real world engineering and physics parameters (car weight, speed)).  Cardona does not expressly disclose comparing the generated virtual reconstruction of the physical event to various regulations and constraints derived from a database, wherein the various regulations and constraints derived from the database comprise: building codes and product warranties, however Cardona does disclose the VF A computing device may be further configured to retrieve data to generate a simulation (column 5, lines 31 – 33).  Examiner takes Official Notice that the concept of building codes and product warranties and the advantage of having as much available information for reconstructing a vehicle simulation of an accident are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to achieve a predictable result by including additional information for reconstructing a vehicle simulation of accident wherein the additional information also factors building codes and product warranties, as taught by the Official Notice, and the result would have been predictable.  
Cardona does not expressly disclose highlighting objects, sequences, and cause effect relationships in the generated virtual reconstruction of the physical event; and annotating the objects, the sequences, and the cause effect relationships with color or symbols to indicate a departure from constraints, codes, certifications, specifications, and warranties that have occurred in the physical event area.  Examiner takes Official Notice that the concept of highlighting through colors or symbols of various data that is not within a predetermined threshold or predetermined rules or predetermined values in a vehicle simulation and the advantage of helping identifying and analyzing possible faults/failures that would cause an accident when viewing the vehicle simulation are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to highlight various data through colors or symbols in a vehicle simulation that does or does not meet standards, thresholds, values, rules, etc.  One would be motivated to do so because this would help viewers watching the vehicle simulation of the accident to better analyze details of the accident.

Regarding claims 13 and 19, claims 13 and 19 are similar in scope as to claim 6, thus the rejections for claim 6 hereinabove are applicable to claims 13 and 19.  

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US 11,308,741) in view of Kim et al. (US 2017/0286570).  
Regarding dependent claim 7, Cardona does not expressly disclose presenting a list of potential scenarios of precursor events to a user, wherein the list of potential scenarios of precursor events is presented to the user through the computing device; and displaying different scenarios to the user that depict how the physical event might have occurred, which includes the type of physical event and demonstrates how the positions of the objects have moved or have been damaged.  Kim discloses the simulation displayed by the GUI 133 may test how the virtual vehicle responds to a dynamic virtual object 198 in various conditions or settings, wherein the virtual roadway 197 may include one or more dynamic virtual objects 198 (e.g., swerving vehicles, poor visibility weather conditions, pedestrians that are jay walking in the path of the virtual vehicle, animals or objects in the path of the vehicle, etc.) (paragraph 73).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Cardona's system to display through a GUI of various conditions or settings, and based on the selected conditions or settings to create a simulation, as taught by Kim.  One would be motivated to do so because this would allow a user to determine the correct simulation of what actually happens and to further help determine accuracy of different simulations.  

Regarding claims 14 and 20, claims 14 and 20 are similar in scope as to claim 7, thus the rejections for claim 7 hereinabove are applicable to claims 14 and 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612